Title: To George Washington from Thomas, Lord Fairfax, 30 April 1769
From: Fairfax of Cameron, Thomas Fairfax, sixth baron of
To: Washington, George



Sr
Greenway Court April 30th 1769

I have sent down to my Brother a Plan of the County of Frederick; I hear Mr Harrison has got a Petition for a division to come down as low as Ceder Creek, which will be approved by our Burgesses in order to prevent the lower part of the County from ever attempting to make another Division which will be a great prejudice to the Inhabitans on Potomack. I shall therefore be obliged to you to endeavour to prevent the same unless they will consent to come no lower down than Flint Run & John Funks Mill now belonging to Lawrance Snap. I remain Sr your humble Servant

Fairfax

